Citation Nr: 0103868	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-22 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
scars, lower lip and chin.

2.  Entitlement to an initial compensable evaluation for a 
napalm burn on the left index finger (minor).

3.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a bilateral 
shoulder condition.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for PTSD 
and assigned a 50 percent rating.  The veteran also appeals 
an October 1999 rating decision which granted service 
connection and assigned noncompensable evaluations for a lip 
and chin scar, and a burn of the left index finger, denied 
service connection for a bilateral shoulder condition, and 
denied TDIU.

The claims of entitlement to an initial evaluation in excess 
of 50 percent for PTSD, an initial compensable evaluation for 
napalm burn of the left index finger, service connection for 
a bilateral shoulder condition, and TDIU, will be addressed 
in the Remand portion of this decision.  


FINDING OF FACT

The veteran's scars of the lower lip and chin are productive 
of no more than slight disfigurement.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for scars, lower 
lip and chin have not been met. 38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 
4.118, Diagnostic Codes 7201, 7800 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a higher initial evaluation for his scars 
of the lower lip and chin.  Disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A.  § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 U.S.C.A. § 5107(b) as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).  

In a decision issued while the veteran's claim was pending, 
the United States Court of Appeals for Veterans Claims 
(Court) distinguished between an appeal of a decision denying 
a claim for an increased rating from an appeal resulting from 
a veteran's dissatisfaction with an initial rating assigned 
at the time of a grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the latter event, the 
Court held that "staged" ratings could be assigned, in 
which separate ratings can be assigned for separate periods 
of time based on the facts found.  The Board observes that 
this criteria is applicable in the instant claim for lip and 
chin scars, as well as for the evaluations which are the 
subject of the Remand.

The veteran claims that his service-connected scars of the 
lower lip and chin warrant a compensable evaluation.  In such 
cases, VA has a duty to assist the veteran in developing 
facts which are pertinent to that claim.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In the present case, the Board finds 
that all relevant facts have been properly developed, and 
that all relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  That evidence includes the veteran's 
service medical records, records of treatment following 
service, reports of VA rating examinations, and statements 
and argument made by and on the veteran's behalf.  The Board 
has not been made aware of any additional relevant evidence 
which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See Veterans Claims 
Assistance Act of 2000.  

Service connection was granted for scars of the lower lip and 
chin in the October 1999 rating decision currently on appeal, 
and a 0 percent or noncompensable rating was assigned as of 
May 1999 for that disability.  In that rating decision, a 
copy of which was provided to the veteran, the RO indicated 
that service connection was not established for the scar at 
the right corner of the veteran's mouth which was said to be 
due to an injury in October 1985 when the veteran sustained a 
skull fracture with damage to the right side of his face.  
Indeed medical records indicate by history that in 1985, the 
veteran was involved in a construction accident.  A sewer 
line apparently caved in crushing the veteran's head and 
face, and, according to a November 1993 neurological 
consultation, resulting in right facial palsy.  At the time 
of an October 1993 VA examination, the veteran reported that 
he lost the use of the muscles on the right side of the face 
secondary to the nerve damage caused by the construction 
accident and required some plastic surgery.  An examination 
of the veteran by a fee-based otolaryngologist in September 
1999 revealed a history of head injury which the veteran 
reported had occurred about eight years earlier and following 
which his right side had never "worked properly."  
Examination of the veteran's facial nerve function at that 
time revealed the absence of facial nerve function on the 
right side although there was reasonable muscle tone.  The 
veteran was unable to wrinkle his forehead, smile or purse 
his lips.  

The service-connected disability under consideration is rated 
under criteria found at 38 C.F.R. § 4.118 (2000).  The 
veteran's scars of the lower lip and chin have been evaluated 
as 0 percent disabling or noncompensable under Diagnostic 
Code 7800.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  
Under Diagnostic Code 7800, a disfiguring head, face or neck 
scar which is no more than slight is rated noncompensable, 
such a scar which is moderately disfiguring, is rated at 10 
percent, such a scar which is severe, especially if producing 
a marked and unsightly deformity of the eyelids, lips, or 
auricles, is rated at 30 percent, and a scar which is a 
completely or exceptionally repugnant deformity of one side 
of the face or a repugnant bilateral disfigurement is rated 
at 50 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800. 

The veteran reportedly injured his lip and chin in Vietnam 
and that resulted in the scars which are service-connected.  
The veteran was afforded a VA examination in August 1999.  At 
that time, there were some well-healed trauma scars to the 
lower lip and chin.  There were two scars on the lower lip, 
each measuring 2 cm. in length.  There was a 1 cm. scar at 
the right corner of the mouth which reportedly affected the 
movements and facial symmetry.  There was less movement on 
that side secondary to scarring.  There was a 2.5 cm. scar on 
the distal chin.  These were nontender and there was some 
loss of subcutaneous tissue with deep palpation.  The 
relevant diagnosis was facial injuries secondary to combat 
with scarring.  Pictures are also of record and these are 
consistent with the description given on examination.  

In September 1999, the veteran underwent a VA dental 
examination in which he reported a history of in service 
injury to the lips followed by some loss of sensation to the 
lips.  

Upon review of the entire record, the Board concludes that 
the veteran's manifestations of scars of the lower lip and 
chin do not warrant a compensable evaluation.  There is no 
evidence of more than slight disfigurement, either on the 
examination reports or in the pictures reviewed.  None of the 
medical evidence or photographs suggest more than minimal 
disfigurement.  

Other pertinent diagnostic codes have been considered.  
However, in the absence of objective evidence of tenderness 
and pain, poorly nourished scars with repeated ulceration, or 
limitation of function of an affected part due to the 
service-connected scars, an increased rating is not 
warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2000).  The Board has considered limitation of 
function of the lip, however injuries of the lips are rated 
as disfigurement of the face (Diagnostic Code 7800) under 
Diagnostic Code 7201.  38 C.F.R. § 4.114, Diagnostic Code 
7201 (2000).  The Board notes the findings with regard to the 
scar on the right corner of the mouth which reportedly 
affected the movements and facial symmetry, and the 
observation that there was less movement on that side 
secondary to scarring.  However, as noted in the October 1999 
rating decision, service connection was explicitly denied for 
this scar as the RO determined that the evidence of record 
indicated that the right-sided scar was a result of post-
service facial trauma.  The Board notes further, that the 
medical evidence of record overwhelming indicates that any 
ride-side facial nerve damage resulting in impairment of 
function is clearly and unambiguously related to the history 
of facial trauma many years post service.  These are 
manifestations separate and distinct from those related to 
the minimal facial scarring and due to disability for which 
service connection has not been established.

Overall, the veteran's symptoms associated with his chin and 
lip scars appear to have been stable during the relevant 
rating period, and the Board is not persuaded that the record 
supports a higher rating at any time during the initial 
rating period.  See Fenderson v. West, 12 Vet. App. 119, 126-
7 (1999) (at the time of an initial rating separate ratings 
can be assigned for separate periods of time based on facts 
found).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for scars 
of the lip and chin.  In the instant case, however, there has 
been no showing that the disability under consideration has 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), necessitated 
frequent periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  Although the veteran has asserted that he has 
been impaired due to the condition, the Board finds no 
suggestion of the presence of factors which would seriously 
interfere with the ability to work.  It was noted that the 
veteran reported he last worked in 1985 doing construction 
work after developing back pain, and that he now performs 
small engine repairs sporadically.  He cites a variety of 
orthopedic, emotional and neurological factors for his 
alleged in ability to work.  The Board does not find that the 
current residuals of his scars on the face cause employment 
interference that could be considered marked.  The veteran 
has alleged no such interference, and the record does not 
suggest such a finding.  Under these circumstances, the Board 
determines that the criteria for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In denying the veteran's claim for an increased initial 
rating for this disability, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A compensable evaluation for scars of the lower lip and chin 
is denied.  


REMAND

As noted earlier in this decision, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  Notably, the claim of entitlement to 
service connection for a bilateral shoulder condition was 
denied as not well grounded.  In addition, because the VARO 
has not yet considered whether any carried out necessary 
development action required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time on the issues of TDIU, PTSD, and the 
veteran's left index finger burn.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  In this 
regard, it is noted that the veteran submitted an application 
for total evaluation based on individual unemployability 
(TDIU) under 38 C.F.R. § 4.16.  He has also urged that his 
PTSD causes severe occupational impairment which precludes 
work.  The Board notes that the record does not contain an 
opinion based on a review of the entire evidentiary record on 
the impact of all of the veteran's service-connected 
disabilities on his ability to retain and maintain gainful 
employment.  

In this regard, the Board notes, that the issue of 
unemployability must be determined without regard to 
nonservice-connected disabilities and the advancing age of 
the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2000).  In the 
case of a claim for individual unemployability, the Board may 
not reject that claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA must 
determine if there are circumstances, apart from nonservice-
connected conditions and advancing age, that would justify a 
TDIU by placing this particular veteran in a different 
position than other veterans with the same combined 
disability evaluation.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  Therefore, the record must be supplemented 
with additional medical information before the Board can 
decide the merits of the veteran's TDIU claim.

The veteran has indicated that he has been found to be 
disabled by the Social Security Administration (SSA).  
Various reasons for this finding have been reported.  The 
veteran has urged that he has been disabled at least in part 
due to PTSD and that this condition has rendered him 
unemployable.  The Board finds that review of the records 
associated with the SSA decision could prove helpful in 
evaluation his claim for TDIU, as well as the claim for PTSD.  
The Board views this development as necessary, particularly 
under the newly stated law, prior to a review of these claims 
on the merits.  Thus, remand is appropriate before review of 
the claims for evaluation of PTSD and TDIU, so that the RO 
may attempt to obtain these relevant records.  

Finally, the veteran's napalm burn of the left index finger 
is rated under Diagnostic Code 7805, which provides that the 
condition is to be rated according to limitation of function 
of the affected part.  See 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2000).  However, the veteran's medical records contain 
reference to several injuries and conditions presenting 
potential functional restriction in the area of the left 
index finger.  These include paresthesias and neurological 
abnormalities of unclear etiology and a history of avulsion 
injury and skin grafting in 1973.  The Board has reviewed the 
record and believes that clarification of the exact 
manifestations of the service-connected napalm burn of the 
left index finger would be helpful prior to adjudication on 
the merits.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be asked to 
provide information and sign release 
forms so that the VA may obtain records 
relevant to his Social Security 
disability status.  The RO should seek to 
obtain relevant information from the 
Social Security Administration, including 
any information relied upon in the 
initial disability determination process 
and any continuing disability reviews.  

2.  The veteran should be scheduled for a 
VA examination in the appropriate 
specialty to ascertain the actual 
manifestations of his service-connected 
napalm burn of the left index finger.  
The examiner should comment on whether 
any limitation of function is present due 
to the napalm burn of the left index 
finger, including whether any 
paresthesias or other neurological 
findings observed are as likely as not 
attributable to the service-connected 
disability as opposed to nonservice-
connected disability.

3.  The veteran should be afforded a VA 
general medical examination to determine 
the severity of his service-connected 
disabilities.  Prior to the examination, 
the RO should provide the examiner with 
the veteran's claims file for review.  
Thereafter, the examiner should conduct 
all tests and studies deemed necessary to 
determine whether the veteran's service-
connected disabilities render him 
unemployable.  The examiner should list 
all objective findings of the veteran's 
service-connected disabilities and opine 
whether it is at least as likely as not 
that the veteran is unemployable due 
solely to these disabilities.  The 
examiner should comment on how the 
veteran's service-connected disabilities 
affect his ability to maintain gainful 
employment.  The examiner should express 
the rationale on which he bases his 
opinions.

4.  The RO must review the claims file and 
ensure that all notification and 
additional development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed 
with regard to the issues remanded.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



